Citation Nr: 0637145	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was remanded in September 
2005 for a medical opinion.  This development is complete and 
the case has been returned to the Board for disposition.


FINDINGS OF FACT

1.  The appellant used intravenous drugs, heroin, in service.

2.  Hepatitis C is as likely as not due to intravenous drug 
abuse, heroin, in service.

3.  Abuse of drugs is an act involving conscious wrongdoing 
or known prohibited action, deliberate or intentional, with 
knowledge of or wanton and reckless disregard of its probable 
consequences.


CONCLUSION OF LAW

Due to willful misconduct, hepatitis C was incurred in active 
service.  38 U.S.C.A. §§ 105(a), 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.1(m) and (n), 3.301(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2001 complied with statutory notice requirements as 
outlined above, except as to the disability rating and 
effective date elements which we believe is non-prejudicial 
to the appellant in view of the denial of the claims, as 
discussed below.
Prior to the initial adjudication of the claims in August 
2002, the RO sent the appellant a letter dated June 2001, 
wherein he was notified of the VCAA.  This VCAA letter 
specifically informed the appellant of the evidence necessary 
to substantiate his claim, the respective responsibilities 
for obtaining evidence, and that he should send VA any 
additional evidence including copies of service medical 
records in his possession.  Also, in March 2002, VA sent the 
appellant a letter that set forth the requirements for 
service connection and the hepatitis risk factors, requesting 
that he identify the risk factor which applies to him.

Although the appellant was not informed of the disability 
rating and effective date elements of his claim, the Board 
finds that this error was harmless as the appellant was not 
prejudiced.  There was no prejudice to the appellant in this 
error because he was not deprived of information needed to 
substantiate his claim and, in the end, his claim must be 
denied as a matter of law.  As the benefit sought could not 
be awarded even had there been VCAA notice as to the 
disability rating and effective date elements, there simply 
is no prejudice in this case.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and private treatment records have been associated 
with the claims folder.  The appellant was afforded an 
opportunity to present oral argument at a personally hearing; 
however, due to his incarceration, the request was 
essentially withdrawn as he could not appear for hearings 
scheduled for December 2004 and May 2005.  Additionally, VA 
obtained a medical opinion on behalf of the appellant.  There 
is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). VA has 
satisfied its duties to notify and to assist the claimant.

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service, but 
no compensation is paid if the disability is a result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  
Furthermore, an injury or disease incurred during active 
military, naval, or air service will be deemed to have been 
incurred in line of duty and not the result of the veteran's 
own misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a) (West 2002); 38 C.F.R. §§ 3.1(m) and (n), 3.301(a) 
(2006).

In this case, a review of the evidence shows that the 
appellant had service in Vietnam from July 1967 to July 1968.  
Form DD 214 shows that his military occupational specialty 
was supply specialist.  He received no awards or medals 
indicative of combat service.  The provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.

Service medical records show no findings for hepatitis on 
service entrance examination.  A March 1968 treatment entry 
notes that the appellant had vomiting, cramps, possible 
yellow sclera, and that urine had been positive for bile.  
The impression was early viral hepatitis.  Shortly 
thereafter, he was hospitalized for possible hepatitis due to 
history of vomiting, pain, intermittent abdominal cramps, 
diarrhea, and fatigue.  Examination revealed minimal pinch 
tenderness over the liver.  The narrative summary states that 
it later became apparent that he did not have hepatitis and 
he was treated for gastroenteritis.  Report of service 
separation examination dated November 1968 reflects that the 
appellant was hospitalized from October to November 1968 for 
infectious hepatitis, Dewitt Army Hospital, Ft. Belvoir.  
Those hospital records are not contained in the claims folder 
and attempts to obtain October to December 1968 hospital 
records in June 2002 were unsuccessful.

Post service medical records show that the appellant was 
admitted to a private hospital in November 1970, July 1971, 
and September 1971 for intravenous drug dependence (heroin).  
On private evaluation in November 1970, the appellant 
complained of a crampy stomach.  By history, he used heroin 
since age 19, and regularly for the last 6 months.  The 
impression was heroin withdrawal.  The discharge diagnosis 
was drug dependence, heroin.  On admission in July 1971, the 
appellant reported 2 episodes of hepatitis and having 
somewhat dark urine for the past day or two.  By history, he 
reported a 6 year history of intravenous heroin use.  
Clinically, he had mild to moderate midepigastric tenderness 
with considerable voluntary guarding.  The impression was 
heroin addiction, rule out septicemia, and rule out 
hepatitis.  An August 1971 treatment note reflects that the 
appellant was seen for abdominal complaints related to 
withdrawal.  The impression was heroin addiction.  On 
hospital admission in September 1971, the appellant reported 
that he had had 2 attacks of hepatitis in service along with 
a relapse within the year he returned to the country.  He 
also reported history of gonorrhea the same year, resolved 
with antibiotics.  The appellant complained of mild to 
moderate mid-epigastric tenderness with minimal voluntary 
guarding.  There was no organomegaly palpable.  The 
impression was drug dependence, heroin.  On admission in 
September 1972, the appellant reported a history of heroin 
abuse for the past 7 years and hepatitis twice in service.  
The discharge diagnoses were drug abuse, heroin, and history 
of reactive venereal disease and borderline FTA.  The 
appellant was admitted in February 1983 for possible acute 
abdomen, but more likely drug withdrawal.  History of 
intravenous drug use was noted.  The discharge diagnoses were 
esophogitis and gastritis, and history of intravenous drug 
abuse.  The appellant was admitted in May 1993 for 
dehydration.  Other diagnoses included upper gastrointestinal 
bleed, drug withdrawal, and left hamstring hematoma.

Additional medical records show that, in May 1995, laboratory 
findings indicated elevated SGPT, GGTP, and alkaline 
phosphates.  In August 1995, a profile revealed a positive 
hepatitis C antibody, negative hepatitis B surface AG and AB, 
negative hepatitis B antibody and antigen, and negative 
hepatitis A antibody (IgM).  A liver biopsy in November 1995 
confirmed chronic hepatitis C.

In May 2001, the appellant filed a claim for service 
connection for hepatitis.  In March 2002, VA informed the 
appellant of the risk factors for hepatitis C.  These 
included organ transplant before 1992, blood transfusions 
before 1992, hemodialysis, accidental exposure by health 
worker, intravenous drug use or intranasal cocaine use, high 
risk sexual activity, and other direct percutaneous exposure 
to blood (such as, by tattooing, body piercing, acupuncture).  
The appellant responded that he possibly acquired hepatitis 
from sexual activity; he did not acknowledge prior drug 
abuse.

In October 2005, a VA medical opinion was obtained.  The 
physician thoroughly reviewed the claims folder and relevant 
documents as evidenced by the narrative set out in the 
opinion.  The physician concluded that the appellant's 
"current liver condition is hepatitis C," first diagnosed 
in 1995, and that this condition was acquired through 
intravenous drug use.  He further concluded that "it is at 
least as likely as not likely that the veteran's current 
hepatitis C infection is a continuation of conditions 
manifest during military service."  The physician reasoned 
that medical records dated soon after service discharge 
reflect a self-reported history intravenous drug use in 
service, hepatitis C is often acquired through intravenous 
drug use, and that the record shows no other potential 
sources of the current infection.

The evidence of record establishes that the appellant's 
current hepatitis C infection was, at least as likely as not, 
acquired during active service.  In an April 2002 statement, 
the appellant suggested that hepatitis was possibly caused by 
sexual activity.  We observe that high risk sexual activity 
is a risk factor for hepatitis C and that the appellant was 
treated for gonorrhea.  However, the evidence of record 
clearly demonstrates another high risk activity for 
hepatitis, which is intravenous drug use.  Although the 
appellant's medical history is rife with hospital admissions 
for drug abuse treatment, the appellant neglected to report 
this activity as a possible source of his infection when 
responding to the VA in April 2002.

Private medical records show that the appellant was seen soon 
after discharge for intravenous drug use.  The self-reported 
history provided by the appellant from 1970 to 1972 shows 
that he began using heroin intravenously in service at age 
19.  The appellant is competent to report his behavior and 
the report of intravenous drug use beginning in service is 
also credible in view of the consistency of the appellant's 
report of drug use in service and because the history was 
provided not long after service discharge.  The Board finds 
the history repeated at his various admissions highly 
probative of his high risk activity as an intravenous drug 
user in service.  Also, the VA medical opinion in October 
2005 reflects that the current hepatitis C infection is "at 
least as likely as not" caused by intravenous drug use in 
service.  The physician noted that the post service medical 
records dated in the early 1970's "very likely represent an 
accurate historical document reflecting potential sources of 
exposure to hepatitis C virus during military service."  In 
view of the October 2005 medical opinion and the absence of 
convincing evidence of an alternative source of the hepatitis 
infection, the Board finds that the appellant's hepatitis C 
was caused by drug use in service.

Notwithstanding the onset of hepatitis in service, the claim 
must be denied.  Because drug abuse was the cause of 
hepatitis in service there is no entitlement under the law.  
A preponderance of the evidence supports a finding of drug 
abuse.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  In 
this regard, although drug use is not shown in the service 
medical records, the self-reported history by the appellant 
soon after service discharge is both competent and credible, 
and sufficient to overcome the silence for drug abuse in 
service.  Therefore, due to drug abuse, compensation is 
precluded.

Accordingly, as the onset hepatitis C in service is due to 
drug abuse, the claim must be denied as a matter of law.  38 
U.S.C.A. § 1110 (West 2002).


ORDER

Compensation for hepatitis C is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


